Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims) 1, 8, and 15 have been amended with Applicant’s Request for Continued Examination (RCE) to overcome the 35 U.S.C. 103 Rejections of Claim(s) 1, 7-9, 13-16, 20-25 and 27-28. Examiner sets forth the reasons for allowance below consistent with the indications and explanations of allowable subject matter.

Reasons for Allowance
	The following is an examiner’s statement for reason’s for allowance.
	
	Regarding subject matter eligibility, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019
which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to
follow” and found to be patent eligible following reasons. Finding that the claimed invention
fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised
Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a
whole, integrates any recited abstract idea into a practical application (see at least Specification [0016] The present invention improves existing question/answer (QA) systems by adding the corpus of data used by the QA system…the QA system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries that are applied to the corpus of data. Based on the application of the queries to the corpus of data, a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question. The QA system then performs deep analysis on the language of the input question and the language used in each of the portions of the corpus of data found during the application of the queries using a variety of reasoning algorithms. There may be hundreds or even thousands of reasoning algorithms applied, each of which performs different analysis, e.g., comparisons, and generates a score. For example, some reasoning algorithms may look at the matching of terms and synonyms within the language of the input question and the found portions of the corpus of data…Each resulting score is then weighted against a statistical model. The statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages for a particular domain during the training period of the QA system. The statistical model may then be used to summarize a level of confidence that the QA system has regarding the evidence that the potential response, i.e. candidate answer, is inferred by the question….Thus, the collected, analyzed, and generated by the present invention may be utilized by the QA system to generate an answer to a question.) that provides a meaningful improvement in the relevant computer technology (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)).

	Regarding the prior art, none of the prior art of record, taken individually or in combination teach or reasonably suggest the ordered combination of elements and steps of independent claims 1, 8, and 15 for the collection of data, determining that there is substantial data, generating a message to a user that solicits interaction, receiving a response to the message, adding the response data to a machine learning system, and updating user data, receiving user sentiment to a situation via natural language processing, then receiving from an updated machine learning model a probability model of possible reactions from a user based on the updated user data, receiving advice generation regarding the individual upon request, receiving from a situational model probabilities of situational outcomes, presenting the situational mode, reiterating an update to the machine learning model, receiving one or more recommendations based on the probabilities of said situations, and based on the requester, and suggestion, presenting the recommendation, and adding the updated situational model and the recommendation to the machine learning model to further update the system. The prior art references closely resembling Applicant’s claimed invention are as follows:

Grom( US 2017/0308795 A2): teaches the modeling, messaging, and the user data collection and updating, however, does not disclose the probabilities, machine learning model, the catering of recommendation in regards to who is requesting said recommendation, of nor the specific use of positive or negative situations
Sahin (US 2015/0223731 A1): teaches the soliciting of an interaction, determining of reactions to positive and negative situations however, does not teach the probability nor modeling, the catering of recommendation in regards to who is requesting said recommendation, nor the focus on an updated machine learning system.
Soundar (US 2016/0212266 A1): teaches the determining of user sentiment and the determination of whether or not there is enough data to make determinations however, does not teach the context of providing feedback, modeling of situations nor the focus on a machine learning model
Ingram (US 2017/0208021 A1): teaches the use of a machine learning model in the context of user data and situational probabilities, however, does not disclose the modeling of multiple situations, the catering of recommendation in regards to who is requesting said recommendation, nor the messaging interface that requires user interaction.
Chou (US 2016/0125747 A1): teaches modeling reactions to positive and negative situations, modeling probabilities, and updating user data, however, it does not teach the catering of the recommendation in regards to who is requesting said recommendation.
Konopniki (US 2013/0132851 A1): teaches determining reactions to positive and negative situations, probability modeling, and collecting user data, however, it does not teach giving a recommendation, machine learning model, nor the catering of information based on who is requesting the recommendation.
Leach (US 2015/0012336 A1): teaches the gathering of user information, the solicitations of responses to determine sentiment, and machine learning, however, it does not teach a model, prediction of reactions to positive or negative situations, nor the catering of a response based on who is requesting the recommendation.
Zinger (US 2015/0256401 A1): teaches the gathering of user data, solicitation of a response from an individual to determine sentiment, and probability modeling, however, it does not teach recommendations specific for an individual, the catering of said recommendation based on who is requesting it, nor the teaching of machine learning model

Additional prior art found relevant but failing, both individually and in any ordered combination
with the other prior art of record, to teach or reasonably suggest the claimed invention include
the references cited below describing methods of user data and sentiment analysis, probability modeling and prediction of reactions to positive or negative situations, the providing of recommendations regarding who is requesting a recommendation, and most importantly the focus on the improvement onto machine learning model regarding behavioral predictions.

Von Davier (US  10706188 B1): discloses a method for the improvement of a machine learning model using variable models
Ferens (WO 2015/041668 A1): describes a method of improving machine learning to determine behavioral patterns based on individual user data.
Atcheson (US 2020/0160229 A1): discloses the use of behavioral information to improve a machine learning model in regards to creating user experiences.
Dill (US 2020/0082939 A1): discloses a method for the evaluation of individuals in regards to positive and negative interactions and sentiments
Dong (US 2019/0385066 A1): discloses a method for the prediction of user reactions to either information or situations
Mitra (Sentiment Analysis Using Machine Learning Approaches (Lexicon based on movie review dataset): discloses of improving machine learning in regards to sentiment analysis and user predictions
Feast (US 2019/0158671 A1): disclose a method for the improvement of a machine learning model in regards to predicting individuals states based on received user data
McPhee (US 2019/0149623 A1)
Harma (US 2019/0141418 A1)
Malak (US 2018/0341839 A1)
Keysers (US 2018/0121828 A1)
Jaidka (US 2017/0270544 A1)
Kruglick (US 9760912 B2)
Cessna (US 2017/0178199 A1)
Nielsen (US 2016/0253688 A1)
Shao (US 2016/0189201 A1)
Dolan (US 2016/0063993 A1)
Faaborg (US 2015/0269009 A1)
Stempora (US 2015/0025917 A1)

However, neither the prior art, nature of the problem, nor knowledge of a person having
ordinary skill in the art would provide for any predictable or reasonable rationale to combine
the prior art teachings in order to attempt to render the entire claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624